ICJ_060_TrialPakistaniPOW_PAK_IND_1973-07-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

REQUEST FOR THE INDICATION OF INTERIM MEASURES
OF PROTECTION

ORDER OF 13 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCÈS DE
PRISONNIERS DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 13 JUILLET 1973
Official citation:

Trial of Pakistani Prisoners of War, Interim Protection,
Order of 13 July 1973, LCA. Reports 1973, p. 328.

Mode officiel de citation:

Procés de prisonniers de guerre pakistanais, mesures conservatoires,
ordonnance du 13 juiller 1973, C.J. Recueil 1973, p. 328,

 

Sales number 386
N° de vente:

 
13 JULY 1973

ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATLVE AU PROCES DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

13 JUILLET 1973

ORDONNANCE
328

INTERNATIONAL COURT OF JUSTICE

1973 YEAR 1973
13 July
General List
No. 60 13 July 1973

CASE CONCERNING TRIAL OF PAKISTANI

PRISONERS OF WAR
(PAKISTAN ». INDIA)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER

Present: President LACHS; Judges FORSTER, GROS, BENGZON, PETREN,
ONYEAMA, IGNACIO-PINTO, MOROZOV, JIMENEZ DE ARECHAGA,
Sir Humphrey WALDOCK, NAGENDRA SINGH, RUDA; Registrar
AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 66 of the Rules of Court,

Having regard to the Application by Pakistan filed in the Registry of
the Court on 11 May 1973, instituting proceedings against India in
respect of a dispute concerning charges of genocide against 195 Pakistani
nationals, prisoners of war or civilian internees, in Indian custody,

Makes the following Order:

1. Having regard to the request dated 11 May 1973 and filed in the
Registry the same day, whereby the Government of Pakistan, relying on

4
329 PAKISTANI PRISONERS OF WAR (ORDER 13 VII 73)

Article 41 of the Statute and Article 66 of the Rules of Court, asks the
Court to indicate, pending the final decision in the case brought before it
by the Application of the same date, the following interim measures of
protection:

“(1) That the process of repatriation of prisoners of war and civilian
internees in accordance with international law, which has al-
ready begun, should not be interrupted by virtue of charges of
genocide against a certain number of individuals detained in
India.

(2) That such individuals, as are in the custody of India and are
charged with alleged acts of genocide, should not be transferred
to ‘Bangla Desh’ for trial till such time as Pakistan’s claim to
exclusive jurisdiction and the lack of jurisdiction of any other
Government or authority in this respect has been adjudged b.
the Court;”

2. Whereas the Government of India was notified by telegram the same
day of the filing of the Application and request for indication of interim
measures of protection, and of the precise measures requested, and copies
of the Application and the request were at the same time transmitted to it
by air mail;

3. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 37, paragraph 2, of the Rules of Court, copies of the Application
were transmitted to Members of the United Nations through the Sec-
retary-General and to other States entitled to appear before the Court:

4. Whereas, pursuant to Article 31, paragraph 2, of the Statute, the
Government of Pakistan chose Sir Muhammad Zafrulla Khan to sit as
judge ad hoc, and he sat in the case until 2 July 1973;

5. Whereas the Governments of Pakistan and India were informed by
communications of 14 May 1973 that the Court would in due course hold
public hearings to afford the parties the opportunity of presenting their
observations on the request by Pakistan for the indication of interim
measures of protection, and the opening of such hearings was sub-
sequently fixed for 29 May 1973;

6. Whereas on 28 May 1973, as a result of communications received
from the Governments of Pakistan and India, the Court decided to post-
pone the opening of the public hearings, and subsequently fixed 4 June
1973 as the date for such opening;

7. Whereas by a letter dated 23 May 1973 from the Ambassador of
India to the Netherlands, received in the Registry on 24 May 1973, the
Government of India declined to consent to the jurisdiction of the Court
in the case, and claimed that without such consent the Court could not
properly be seised of the case and could not proceed with it, and that
there was no legal basis whatever for the jurisdiction of the Court in the
case; and whereas in two statements transmitted to the Court with letters

5
330 PAKISTANI PRISONERS OF WAR (ORDER 13 VII 73)

from the Ambassador of India to the Netherlands dated 28 May and
4 June 1973 the Government of India presented a further reasoned
statement that the Court had no jurisdiction in the case;

8. Whereas at the opening of the public hearings, which were held on
4, 5 and 26 June 1973, there were present in Court the Agent, Deputy-
Agent and counsel of the Government of Pakistan;

9. Having heard the observations on the request for interim measures
on behalf of the Government of Pakistan, and the replies on behalf of
that Government to questions put by Members of the Court, submitted by
His Excellency Mr. J. G. Kharas and Mr. Yahya Bakhtiar, Attorney-
General of Pakistan;

10. Whereas in a letter of 11 July 1973 the Agent for Pakistan informed
the Court of its expectation that negotiations will take place between
Pakistan and India in the near future in which the issues which are the
subject of its Application will be under discussion; and whereas in that
letter the Government of Pakistan asks the Court to postpone further
consideration of its request for interim measures in order to facilitate
those negotiations;

11. Whereas in the same letter the Government of Pakistan further
asks the Court to fix time-limits for the filing of written pleadings in the
case;

12. Considering that it is Pakistan which requested the Court to in-
dicate interim measures of protection on the basis that the circumstances
of the case so required;

13. Whereas it is of the essence of a request for interim measures of
protection that it asks for a decision by the Court as a matter of urgency,
as it is expressly recognized by the Court in Article 66, paragraph 2, of
the Rules of Court;

14. Whereas the fact that the Government of Pakistan now asks the
Court to postpone further consideration of its request for the indication
of interim measures signifies that the Court no longer has before it a
request for interim measures which is to be treated as a matter of urgency;
and whereas the Court is not therefore called upon to pronounce upon the
said request;

15. Having regard to Article 66, paragraph 1, of the Rules of Court
which provides that a request for the indication of interim measures of
protection may be made at any time during the proceedings in the case in
connection with which it is made;

16. Whereas in the circumstances of the present case the Court must
first of all satisfy itself that it has jurisdiction to entertain the dispute;

Accordingly,
THE Court,
by 8 votes to 4,

Decides that the written proceedings shall first be addressed to the
question of the jurisdiction of the Court to entertain the dispute;

6
ak PARISUANL BRISGNELRS a a Ab ee, ous

Fixes as follows the ume-limits for the written prow. cdings:
1 October 1973 for the Memorial of the Gieverrunent of Pakistan.

15 December 1973 for the Counter-Menicrial of ihe Government of
India;

Aud reserves the subsequent procedure for further decision,

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth dar ef July one thousand
nine hundred and seventy-three. in four capac, one of which wih be
placed in the archives of the Court, and the others dansiutted sespec liven
to the Government of Pakistan, to the Government of India, and to the
Secretary-General of the United Nations for transmission to the Security
Council.

Noe J Mfardeed LACHS.
President.

(Signed) S, AQUARONE,
Registrar.

Judge NAGENDRA SINGH appends a separate opinion to the Order of the

Court.

Judge PETREN appends a dissenting opinion to the Order of the Court.

(Initialled; MX.
(Initialled) S.A.
